Considering all the facts and circumstances in the record concerning the value of the property condemned, we are of the opinion that the award for Damage Parcels 1 and 2 should be reduced from $140,000 to $115,000; for Damage Parcel 4, from $96,000 to $85,000; for Damage Parcel 9, from $140,000 to $120,000; for Damage Parcel 11, from $117,200 to $107,500. As so modified, the decree is unanimously affirmed, without costs. Settle order on notice. Present — Peek, P. J., Dore, Callahan, Breitel and Bastow, JJ.